PER CURIAM.
Michael Gassaway appeals the trial court’s order denying his motion to correct illegal *286sentences filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s ruling as to grounds one through four of Gassaway’s motion; however, we reverse and remand for further proceedings as to ground five. That ground raises allegations of excessive sentences, a matter cognizable in a rule 3.800(a) motion. Because this claim is facially sufficient and the trial court’s order did not address this issue or attach any documentation refuting Gassaway’s claim, we reverse and remand for further proceedings. In addition to the allegations made by Gassaway, the trial court’s attention is directed to Gassaway v. State, 400 So.2d 1324 (Fla. 2d DCA 1981).
Accordingly, we affirm the denial of grounds one through four. We reverse the denial of ground five and remand with directions that it be addressed on its merits.
Affirmed in part, reversed in part and remanded for consideration of ground five.
BLUE, A.C.J., and CASANUEVA and GREEN, JJ., Concur.